                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH DOUGHERTY, et. al,                       )
                                               )
       Plaintiffs,                             )
                                               )
               v.                              )      Civil Action No. 1:17-CV-01541-JFC
                                               )
JARED DUPES, et. al,                           )
                                               )
Defendants.                                    )

                                  MEMORANDUM OPINION

    Pending before the court is a motion for preliminary injunction filed pro se by plaintiff Keith

Dougherty (“Dougherty”) (ECF No. 188). A response from defendants is not necessary.

Factual and Procedural Background

    This case is closed. For the reasons set forth in the court’s memorandum opinion and order

dated August 15, 2018, Dougherty’s complaint was dismissed in its entirety, with prejudice. 1

(ECF Nos. 144, 145). Dougherty’s appeal to the Third Circuit Court of Appeals was dismissed

because he failed to pay the filing fees (ECF No. 179).

    The termination of this case has not eliminated (or substantially diminished) the volume of

Dougherty’s electronic filings. Since January 30, 2019 (the date his appeal was dismissed),

Dougherty has generated thirteen docket entries (ECF Nos. 180-192). The filings largely consist

of letters and appendices that, as the court interprets them, do not require court action.




1
  On November 1, 2017, this matter was assigned to the undersigned by Order of Designation of
the United States Court of Appeals for the Third Circuit. (ECF No. 27).
                                                1
Legal Analysis

       Dougherty’s filing at ECF No. 188 is fairly interpreted as a motion for preliminary

injunctive relief. In his caption, Dougherty seeks to “void” Third Circuit Internal Operating

Procedure (“I.O.P.”) 10.6 and Third Circuit Local Appellate Rule (“L.A.R.”) 27.4, which enable

the court of appeals to take summary action if an appeal fails to present a substantial question.

See, e.g., Thomas v. Union Cty. Court, No. 18-3025, 2019 WL 974686, at *2 (3d Cir. Feb. 27,

2019) (summarily affirming district court). As best the court can understand the filing,

Dougherty is asking a district court (the District Court for the Middle District of Pennsylvania) to

declare void the internal operating procedures and local appellate rules of a superior court (the

United States Court of Appeals for the Third Circuit). Dougherty argues that “All 3rd Cir. Local

rules are void!” (ECF No. 188 at 5). The remainder of Dougherty’s filing appears to be random,

stream-of-consciousness ranting that is not directed to the relief sought.

       Dougherty’s motion is entirely without merit and must be denied. First, this court has no

jurisdiction or authority to enjoin the rules and procedures of a superior court. As explained in

Allegheny Gen. Hosp. v. N.L.R.B., 608 F.2d 965, 970 (3d Cir. 1979): “(P)recedents set by the

higher courts . . . are conclusive on the lower courts, and leave to the latter no scope for

independent judgment or discretion.” Second, any modification to the L.A.R.s and I.O.P.s must

go through a specified amendment process. Congress provided, by statute, that such rules “shall

remain in effect unless modified or abrogated by the Judicial Conference.” 28 U.S.C. §

2071(c)(2). The courts of appeals are required to appoint an advisory committee for the study of

the rules of practice and internal operating procedures of such court. 28 U.S.C. § 2077(b). See

L.A.R. 47.1 (“Any proposed change in the Third Circuit Local Appellate Rules will be


                                                  2
forwarded for comment to the Lawyers Advisory Committee, which constitutes the advisory

committee for the study of the rules of practice as required by 28 U.S.C. § 2077(b).”). In sum,

the motion for injunctive relief filed by Dougherty in this court is frivolous.



Conclusion

       For the foregoing reasons, the motion for preliminary injunction filed pro se by plaintiff

Keith Dougherty (“Dougherty”) (ECF No. 188) will be denied.

       An appropriate order follows.



March 13, 2019                                 By the court:


                                               /s/ Joy Flowers Conti
                                               Joy Flowers Conti
                                               Senior United States District Judge




                                                  3
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH DOUGHERTY, et. al,                  )
                                          )
       Plaintiffs,                        )
                                          )
               v.                         )       Civil Action No. 1:17-CV-01541-JFC
                                          )
JARED DUPES, et. al,                      )
                                          )
Defendants.                               )

                                          ORDER



       AND NOW, this 13th day of March, 2019, in accordance with the foregoing

memorandum opinion, IT IS HEREBY ORDERED that the motion for preliminary injunction

filed pro se by plaintiff Keith Dougherty (“Dougherty”) (ECF No. 188) is DENIED.




                                          By the court:


                                          /s/ Joy Flowers Conti
                                          Joy Flowers Conti
                                          Senior United States District Judge




                                              4
